           Case 1:19-cr-10080-NMG Document 1239 Filed 05/27/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

            v.
                                                                 No. 1:19-cr-10080-NMG
 DAVID SIDOO et al.,

            Defendants.


             DEFENDANT JOHN WILSON’S SUPPLEMENTAL REPLY BRIEF IN
             SUPPORT OF DEFENDANTS’ MOTION TO DISMISS THE MONEY
                      LAUNDERING CONSPIRACY (COUNT III)

          Defendant John Wilson joins in the defendants’ joint Reply (ECF No. 1238) in support of

their Motion to Dismiss the Money Laundering Conspiracy (Count III) (ECF No. 1039). Wilson

respectfully submits this brief supplement to address an additional deficiency in Count Three,

specific to Wilson, that the government’s Opposition (ECF No. 1170) lays bare.

          In the Opposition, the government asserts that the transactions underlying the money-

laundering charge are “donations to athletic programs, payments to Dvorskiy, Ernst, Heinel, and

others personally, and payments to Riddell and others.” Opp’n 56. The government recognizes

that this charge requires proof of transactions designed “to conceal the nature, location, source,

ownership, and control” of SUA proceeds. Opp’n 59; 18 U.S.C. § 1956(a)(1)(B)(i). Its theory of

prosecution is that the defendants, including Wilson, agreed “to structure . . . transactions . . . so

that the bribes and other payments would not be traced back to them.” Opp’n 55.

          The Indictment’s allegations concerning Wilson refute the government’s legal theory. To

start with, the government alleges no payments—direct or indirect—from Wilson to Dvorskiy,

Ernst, Heinel, Ridell, or any other individuals. It is uncontested that Singer had not even met

Heinel in 2014; that Wilson’s son did not participate in Singer’s test-cheating scheme; and that

Singer simply stole $100,000 of Wilson’s intended $200,000 donation.

 5/27/2020 17:57
 AMERICAS 102853176 v3
           Case 1:19-cr-10080-NMG Document 1239 Filed 05/27/20 Page 2 of 3



          Instead, the only payment underlying the Indictment’s money-laundering charge against

Wilson is “a $100,000 cashier’s check, made payable to ‘USC Men’s Water Polo,’” dated April

2014. Indictment ¶ 302. But the Indictment reveals that that same cashier’s check disclosed the

source and nature of the donation, by “stat[ing] that the ‘purpose/remitter’ was the ‘Wilson

Family.’” Indictment ¶ 343. The face of the Indictment thus shows that this transaction was the

polar opposite of the government’s money-laundering theory: the transaction ensured that the

donation would be traced to Wilson. Indeed, the Government does not dispute that USC easily

identified Wilson as the donor, recognized him as the parent of an incoming freshman water polo

player, and thanked him by letter for his donation. ECF Nos. 995-7 to 995-9. 1

          The fact that, on the face of the Indictment, the payment in question involved no

concealment presents another reason for dismissal of Count Three against Wilson.2




    1
     The Indictment also overlooks the “concealment” requirement in alleging that various
direct payments from parents to university programs support the money-laundering charges. See
Indictment ¶¶ 284, 290, 299, 303, 306. Rather than concealing the source or nature of the
payments, such transactions ensured that the payments could readily be traced back to the
parents.
    2
     The government only exposes the absurdity of this prosecution in arguing that the
defendants “are liable for the acts of their co-conspirators,” including all “payments . . . made to
Singer’s entities.” Opp’n 57. The notion that an individual disclosing his own donation would
enter into an agreement to conceal the identities of other donors is patently absurd.

 5/27/2020 17:57
 AMERICAS 102853176 v3                            2
           Case 1:19-cr-10080-NMG Document 1239 Filed 05/27/20 Page 3 of 3



 Respectfully submitted,

 John Wilson,

 By his Counsel,

 /s/ Michael Kendall
 Michael Kendall (BBO # 544866)                     Andrew E. Tomback (pro hac vice)
 Yakov Malkiel (BBO # 689137)                       WHITE & CASE LLP
 WHITE & CASE LLP                                   1221 Avenue of the Americas
 75 State Street                                    New York, NY 10020
 Boston, MA 02109-1814                              Telephone: (212) 819-8428
 Telephone: (617) 979-9310                          andrew.tomback@whitecase.com
 michael.kendall@whitecase.com
 yakov.malkiel@whitecase.com



                                CERTIFICATE OF SERVICE

       I hereby certify that the above document is being filed on the date appearing in the header
through the ECF system, which will send true copies to the attorneys of record.

                                             /s/ Michael Kendall
                                             Michael Kendall




 5/27/2020 17:57
 AMERICAS 102853176 v3                          3
